      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 1 of 16



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Hector Villa,                                  No. CV-17-03557-PHX-JAT
10                   Plaintiff,                     FINAL PRETRIAL ORDER
11   v.
12   State of Arizona, et al.,
13                   Defendant.
14
15         The following is the joint Final Pretrial Order considered at the Final Pretrial
16   Conference on June 27, 2019 at 9:00 a.m.:
17   A.    COUNSEL FOR THE PARTIES
           Plaintiff: Stephen Montoya
18
                      Montoya, Lucero & Pastor, P.A.
19                    3200 North Central Avenue, Suite 2550
                      Phoenix, Arizona 85012
20                    (602) 256-6718 (telephone)
21                     (602) 256-6667 (fax)
                      stephen@montoyalawgroup.com
22
23         Defendant:      Michael K. Goodwin
                           Kirstin A. Story
24                         Assistant Attorney General
25                         2005 North Central Avenue
                           Phoenix, Arizona 85004
26                         (602) 542-7674 (telephone)
27                         (602) 542-7687 (telephone)
                           (602) 542-7644 (fax)
28                         Michael.goodwin@azag.gov
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 2 of 16



 1                        Kristin.story@azag.gov
 2
 3   B.       STATEMENT OF JURISDICTION.

 4            1.   This Court has jurisdiction over this action under 28 U.S.C. §§ 1331,

 5   1343(4), and 42 U.S.C. § 2000e.

 6            2.   Jurisdiction is not disputed.

 7   C.       STIPULATIONS AND UNCONTESTED FACTS AND LAW
 8            1.   The following material facts are admitted by the parties and require no
 9   proof:
10                 a.     Plaintiff is Mexican-American.
11                 b.     Plaintiff began working for the Arizona Department of Corrections
12   (ADC) in 2007.
13                 c.     From 2014 to 2016, Plaintiff was a Correctional Officer (CO) II
14   assigned to the Eagle Point unit at ASPC-Lewis.
15                 d.     On September 25, 2014, Plaintiff filed a complaint alleging that COII
16   David Deem harassed him based on national origin.
17                 e.     On September 30, 2014, Officer Deem was reassigned from the Eagle
18   Point unit to another unit at ASPC-Lewis.
19
                   f.     On March 17, 2015, ADC informed Plaintiff that it was unable to
20
     conclude that he had been subjected to discriminatory harassment.
21
                   g.     On March 30, 2015, Plaintiff filed another complaint alleging
22
     harassment by COII Deem in retaliation for the prior complaint.
23
                   h.     On July 15, 2015, ADC informed Plaintiff that it was unable to
24
     conclude that he had been subjected to retaliatory harassment.
25
                   i.     ADC has more than 500 employees.
26
              2.   The following material facts, although not admitted, will not be
27
     contested at trial by evidence to the contrary:
28
                   a.     COII Deem was on FML from March to May 2015.

                                                   -2-
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 3 of 16



 1                 b.      COII Deem was separated from ADC on April 29, 2016 for reasons
 2   unrelated to Plaintiff.
 3                 c.      Plaintiff resigned from ADC on September 17, 2017.
 4                 d.      Plaintiff had no performance related issues when employed by ADC.
 5          3.     The following issues of law are uncontested and stipulated to by the
 6   parties:
 7                 a.      This action is subject to the “caps” on damages set forth in 42 U.S.C.
 8
     § 1981a.
 9
     D.     CONTESTED ISSUES OF FACT AND LAW
10
            1.     The following are the material issues of fact to be tried and decided:
11
            Issue 1: Was Plaintiff subjected to harassment based on national origin that
12
     was sufficiently severe or pervasive to create an objectively hostile or abusive
13
     environment?
14
            Plaintiff contends: Officer Deem called Plaintiff a series of racial slurs in the
15
     workplace, including calling Plaintiff the “N-word” and saying that he was going to call
16
     INS to have Plaintiff deported to Mexico, that a reasonable person would believe created a
17
     hostile environment in the complex.
18
19          Defendant contends: Plaintiff was not subjected to harassment based on his national

20   origin, or that any comments Deem made concerning his national origin were not

21   sufficiently severe or pervasive to create an objectively hostile environment.

22          Issue 2: Did Plaintiff subjectively perceive the environment as permeated with

23   hostility based on national origin?
24          Plaintiff contends: He subjectively perceived the working environment as hostile.
25          Defendant contends: Plaintiff did not perceive the environment as hostile.
26          Issue 3: Did ADC respond reasonably to Plaintiff’s complaint of harassment
27   based on national origin?
28


                                                 -3-
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 4 of 16



 1          Plaintiff contends: ADC failed to conduct an adequate investigation or to take other
 2   appropriate steps to end the harassment.
 3          Defendant contends:      ADC separated Deem from Plaintiff and conducted a
 4   reasonable investigation of his allegations.
 5          Issue 4: Was Plaintiff subjected to retaliation-based harassment that was
 6   sufficiently severe or pervasive to create an objectively hostile or abusive
 7   environment?
 8
            Plaintiff contends: Deem told employees and inmates that Plaintiff was a “paper
 9
     dropper,” a “faggot,” a “chomo,” and a “snitch” in retaliation of Plaintiff’s initial complaint
10
     of harassment against Deem.
11
            Defendant contends: Plaintiff was not subjected to retaliation-based harassment, or
12
     that any retaliatory conduct by Deem was not sufficiently severe or pervasive to create an
13
     objectively hostile environment.
14
            Issue 5: Did Plaintiff subjectively perceive the environment as permeated with
15
     hostility based on retaliatory animus?
16
            Plaintiff contends: He subjectively perceived the environment as hostile.
17
            Defendant contends: Plaintiff did not perceive the environment as hostile.
18
19          Issue 6: Did ADC respond reasonably to Plaintiff’s complaint of retaliatory

20   harassment?

21          Plaintiff contends: ADC failed to conduct an adequate investigation or to take other

22   reasonable steps to end the harassment and retaliation.

23          Defendant contends: ADC responded reasonably by conducting an adequate
24   investigation given the nature of the allegations.
25          Issue 7: Did the alleged harassment by Deem cause Plaintiff to suffer any
26   damages?
27          Plaintiff contends: Deem’s harassment caused him to suffer from protracted
28   emotional pain and suffering.


                                                    -4-
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 5 of 16



 1          Defendant contends: Plaintiff suffered no emotional or other injury, and that any
 2   alleged harm is exaggerated and/or the result of other causes.
 3          2.      The following are the issues of law to be determined:
 4          Issue 1: Whether Plaintiff was subjected to a hostile work environment based
 5   on his national origin.
 6          Plaintiff contends: See factual Issues 1 and 2 above.
 7          Defendant contends: See factual Issues 1 and 2 above.
 8
            Issue 2:     Whether Plaintiff was subject to a retaliation-based hostile work
 9
     environment.
10
            Plaintiff contends: See factual Issues 4 and 5 above.
11
            Defendant contends: See factual Issues 4 and 5 above.
12
            Issue 3: Whether ADC was negligent in responding to Plaintiff’s allegations of
13
     harassment based on national origin.
14
            Plaintiff contends: See factual Issue 3 above.
15
            Defendant contends: See factual Issue 3 above.
16
            Issue 4: Whether ADC was negligent in responding to Plaintiff’s allegations of
17
     retaliation-based harassment.
18
19          Plaintiff contends: See factual Issue 6 above.

20          Defendant contends: See factual Issue 6 above.

21          Issue 5: If it is determined that Plaintiff was subjected to a hostile work

22   environment based on national origin or retaliation, and that ACD is liable, what is
23   Plaintiff’s remedy?
24          Plaintiff contends: He is entitled to compensatory damages, attorney fees and costs.
25          Defendant contends: Plaintiff may recover compensatory damages for any injury
26   caused by unlawful harassment, subject to Title VII’s statutory cap on damages.
27   E.     LIST OF WITNESSES
28          a.      Witnesses who shall be called at trial:


                                                -5-
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 6 of 16



 1                    Plaintiff:
 2                    1.     Hector Villa
            Mr. Villa will testify that he was subjected to harassment based on national origin
 3
     and retaliation and ADC’s defenses to these two claims.
 4
 5                    2.    Chris Moody
 6          Moody was the Warden at ASPC-Lewis during all times material to this dispute.
 7   He will testify regarding his involvement in responding to Mr. Villa’s complaints of
 8   discrimination in the workplace and former Correctional Officer Deem’s work history at
 9   ADC.
10                    3.    Leola Baker
11          Ms. Baker was responsible (in part) for investigating Mr. Villa’s complaints of

12   discrimination and retaliation in the workplace. She will testify regarding her education,

13   training and experience in conducting and participating in investigations regarding

14   complaints of discrimination and retaliation, the substance of her work on Mr. Villa’s

15   complaints, and any conclusions that she reached in connection with the complaint of

16   investigation.
                      4.    Juan Flores
17
            Mr. Flores was employed as a correctional officer at all times material to this
18
     dispute. He will testify regarding his personal knowledge of Mr. Villa’s interaction with
19
     former Correctional Officer Deem in the workplace.
20
                      5.    Jacole Swirsky
21
            Ms. Swirsky was responsible (in part) for investigating Mr. Villa’s complaints of
22
     discrimination and retaliation in the workplace. She will testify regarding her education,
23
     training and experience in conducting and participating in investigations regarding
24
     complaints of discrimination and retaliation, the substance of her work on Mr. Villa’s
25
     complaints, and any conclusions that she reached in connection with the complaint of
26
     investigation.
27
28


                                                -6-
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 7 of 16



 1                    6.   Brian Tyrell
 2          Mr. Tyrell was responsible (in part) for investigating Mr. Villa’s complaints of
 3   discrimination and retaliation in the workplace. He will testify regarding his education,
 4   training and experience in conducting and participating in investigations regarding
 5   complaints of discrimination and retaliation, the substance of his work on Mr. Villa’s
 6   complaints, and any conclusions that his reached in connection with the complaint of
 7   investigation.
 8                    7.   COII Patrick Anderson
 9          Mr. Anderson will testify regarding Mr. Villa’s professionalism and work
10   performance and former Correctional Officer Deem’s discriminatory comments to Mr.
11   Villa consistent with his declaration already part of the record in this dispute.

12                    8.   Any witnesses list by Defendant

13                    Defendant:
                      1.   Eric Abt
14                         c/o Michael Goodwin
15                         Arizona Attorney General’s Office
                           2005 N. Central Ave.
16                         Phoenix, AZ 85004
                         (602) 542-7674
17
            Mr. Abt is expected to testify that he was employed at ADC as Equal Opportunity
18
     Coordinator and later as Employee Assistance Administrator; that ADC has a policy
19
     prohibiting discrimination, harassment, and retaliation; that ADC has a procedure for
20
     employees to file complaints of discrimination, harassment, and retaliation as well as
21
     procedures for investigating and responding to complaints; and that he was involved in
22
     responding to Plaintiff’s internal and external complaints of harassment.
23                    2.   Leola Baker
24                         c/o Michael Goodwin
                           Arizona Attorney General’s Office
25                         2005 N. Central Ave.
26                         Phoenix, AZ 85004
                           (602) 542-7674
27
            Ms. Baker is expected to testify that she was employed as Executive Staff Assistant
28
     at ASPC-Lewis and also served as an Equal Opportunity Liaison there; that her


                                                  -7-
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 8 of 16



 1   responsibilities included receiving and processing complaints of discrimination and
 2   harassment; that her role involved consulting with persons in Central Office as well as at
 3   the prison; that she was involved in responding to Plaintiff’s complaints by, among other
 4   things, conducting a Fact Finding on one of Plaintiff’s complaints against Deem; and that
 5   Deem took Family Medical Leave during parts of 2015.
 6                 3.     Juan Flores
                          c/o Michael Goodwin
 7                        Arizona Attorney General’s Office
 8                        2005 N. Central Ave.
                          Phoenix, AZ 85004
 9                        (602) 542-7674
10          Mr. Flores is expected to testify that he was and is a Correctional Officer at ADC;
11   that he worked with Plaintiff at the Eagle Point unit; that he has not heard derogatory
12   language about Mexican-Americans at the prison; that Officer Deem made a lot of jokes
13   and liked to joke around with Plaintiff; that he was present on one occasion when Plaintiff
14   started laughing and explained that Deem had just said he was going to immigration to
15   have Plaintiff deported.
16                 4.     Chris Moody
                          c/o Michael Goodwin
17                        Arizona Attorney General’s Office
18                        2005 N. Central Ave.
                          Phoenix, AZ 85004
19                        (602) 542-7674
20          Mr. Moody will testify that he was the Warden at ASPC-Lewis; that his
21   responsibilities included responding to employee complaints by, among other things,
22   reviewing investigative findings, initiating administrative inquiries, and taking disciplinary
23   action when appropriate; that he was involved in responding to Plaintiff’s complaints
24   against Officer Deem; that Deem was reassigned to Morey unit, and later to Complex
25   Security.
26                 5.     Jacole Swirsky
                          c/o Michael Goodwin
27                        Arizona Attorney General’s Office
                          2005 N. Central Ave.
28
                          Phoenix, AZ 85004


                                                 -8-
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 9 of 16



 1                        (602) 542-7674
 2          Ms. Swirsky is expected to testify that she was a Lieutenant and Equal Opportunity
 3   Liaison at ASPC-Lewis in 2015; and that she conducted a Fact Finding investigation on
 4   one of Plaintiff’s complaints against Deem.
 5                 6.     Brian Tyrrell
                          c/o Michael Goodwin
 6                        Arizona Attorney General’s Office
 7                        2005 N. Central Ave.
                          Phoenix, AZ 85004
 8                        (602) 542-7674
 9          Mr. Tyrrell is expected to testify that he was a Sergeant and Equal Opportunity
10   Liaison at ASPC-Lewis in 2015; and that she conducted a Fact Finding investigation on
11   one of Plaintiff’s complaints against Deem.
12                 7.     Any witnesses listed by Plaintiff
13          b.     Witnesses who may be called at trial:
14                 Plaintiff:
15                 1.     Eric Abt
                          c/o Michael Goodwin
16                        Arizona Attorney General’s Office
17                        2005 N. Central Ave.
                          Phoenix, AZ 85004
18                        (602) 542-7674
19          Mr. Abt was responsible (in part) for supervising ADC’s investigation of Mr. Villa’s
20   complaints of discrimination and retaliation in the workplace. He will testify regarding his
21   education, training and experience in conducting and participating in investigations
22   regarding complaints of discrimination and retaliation, the substance of his work on Mr.
23   Villa’s complaints, and any conclusions that he reached in connection with the complaint
24   of investigation.
25                  Defendant:
26                 1.     Jacqueline Smith
                          c/o Michael Goodwin
27                        Arizona Attorney General’s Office
                          2005 N. Central Ave.
28                        Phoenix, AZ 85004


                                                -9-
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 10 of 16



 1                         (602) 542-7674
 2          Ms. Smith is expected to testify that he was employed at ADC as Equal Opportunity
 3   Coordinator and later as Employee Assistance Administrator; that ADC has a policy
 4   prohibiting discrimination, harassment, and retaliation; that ADC has a procedure for
 5   employees to file complaints of discrimination, harassment, and retaliation as well as
 6   procedures for investigating and responding to complaints; and that he was involved in
 7   responding to Plaintiff’s internal and external complaints of harassment.
 8                 2.      William Robertson
                           c/o Michael Goodwin
 9                         Arizona Attorney General’s Office
10                         2005 N. Central Ave.
                           Phoenix, AZ 85004
11                         (602) 542-7674
12          Mr. Robertson may testify that he was and is a Correctional Officer at ADC; that he
13   worked with Plaintiff and Deem at the Eagle Point unit; that he has not heard Deem make
14   offensive comments; that Officer Deem made a lot of jokes and liked to joke around.
15          c.     Witnesses who are unlikely to be called at trial:
16                 Plaintiff:
17                 None.
18                 Defendant:
19
                 1. Amy Hurles c/o Michael Goodwin
20
21
     Each party understands that it is responsible for ensuring that the witnesses it wishes to call
22
     to testify are subpoenaed. Each party further understands that any witness a party wishes
23
     to call shall be listed on that party’s list of witnesses above and that party cannot rely on
24
     that witness having been listed or subpoenaed by another party.
25
     F.     LIST OF EXHIBITS
26
            1.     The following exhibits are admissible in evidence and may be marked in
27
     evidence by the Clerk:
28


                                                 - 10 -
Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 11 of 16
Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 12 of 16
     Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 13 of 16



 1                                                                hearsay and lack of
                                                                  foundation.
 2    31   03/17/15 Moody memo to Villa             Villa 574     Plaintiff objects to this
 3                                                                Exhibit based on
                                                                  hearsay and lack of
 4                                                                foundation.
      32   03/30/15 Information Report              ADC-Villa 63- Plaintiff objects to this
 5                                                  65            Exhibit based on
                                                                  hearsay and lack of
 6                                                                foundation.
 7    33   04/02/15 Abt email thread                ADC-Villa 70- Plaintiff objects to this
                                                    71            Exhibit based on
 8                                                                hearsay and lack of
                                                                  foundation.
 9    34   04/02/15 Abt email thread                ADC-Villa 72 Plaintiff objects to this
                                                                  Exhibit based on
10                                                                hearsay and lack of
11                                                                foundation.
      35   05/01/15 Hill email thread               ADC-Villa 73 Plaintiff objects to this
12                                                                Exhibit based on
                                                                  hearsay and lack of
13                                                                foundation.
      36   05/06/15 Swirsky email thread            ADC-Villa 74 Plaintiff objects to this
14                                                                Exhibit based on
15                                                                hearsay and lack of
                                                                  foundation.
16    37   06/02/15 Swirsky Fact Finding report     ADC-Villa 75- Plaintiff objects to this
                                                    80            Exhibit based on
17                                                                hearsay and lack of
                                                                  foundation.
18    38   Administrative Inquiry # 2015-0842       ADC-Villa     Plaintiff objects to this
19                                                  298-301       Exhibit based on
                                                                  hearsay and lack of
20                                                                foundation.
      39   Administrative Inquiry Report #2015- ADC-Villa 81 Plaintiff objects to this
21         0842                                                   Exhibit based on
                                                                  hearsay and lack of
22                                                                foundation.
23    40   07/15/15 Moody letter to Villa           ADC-Villa     Plaintiff objects to this
                                                    133           Exhibit based on
24                                                                hearsay and lack of
                                                                  foundation.
25    41   04/28/16 Personnel Action Transmittal re Villa 134     Plaintiff objects to this
           Deem termination                                       Exhibit based on
26                                                                hearsay and lack of
27                                                                foundation.

28


                                           - 13 -
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 14 of 16



 1   Each party hereby acknowledges by signing this joint Proposed Final Pretrial Order that
 2   any objections not specifically raised herein are waived.
 3   G.     DEPOSITIONS TO BE OFFERED
 4          The parties have agreed to offer portions of the video trial depositions of Eric Abt
 5   and Patrick Anderson.
 6          Each party hereby acknowledges by signing this joint Proposed Final Pretrial Order
 7   that any deposition not listed as provided herein will not be allowed, absent good cause.
 8
     H.     MOTIONS IN LIMINE
 9
            Defendant has filed motions in limine as separate pleadings.
10
     I.     LIST OF PENDING MOTIONS
11
            There are no pending motions other than the motions in limine.
12
     J.     ESTIMATED LENGTH OF TRIAL
13
            3.0    hours - jury selection
14
            10.0   hours - Plaintiff(s) case (to include up to 45 minutes for opening statement
15
                   and up to 1.25 hours for closing argument)
16
            10.0   hours - Defendant(s) case (to include up to 45 minutes for opening statement
17
                   and up to 1.25 hours for closing argument)
18
19          23     hours – total

20   K.     TRIAL DATE

21          July 15, 2019
     L.     JURY DEMAND
22
            The parties stipulate that the demand for a jury trial was timely.
23
     M.     JOINT PROPOSED JURY INSTRUCTIONS, JOINT PROPOSED VOIR
24          DIRE QUESTIONS, AND PROPOSED FORMS OF VERDICT
25          The joint Proposed Jury Instructions, joint Proposed Voir Dire Questions, and
26   Proposed Forms of Verdict have been filed in accordance with the instructions contained
27   in the Court’s Order Setting Final Pretrial Conference.
28


                                                - 14 -
      Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 15 of 16



 1   N.    CERTIFICATIONS
 2         The undersigned counsel for each of the parties in this action do hereby certify and
 3   acknowledge the following:
 4         1.     All discovery has been completed.
 5         2.     The identity of each witness has been disclosed to opposing counsel.
 6         3.     Each exhibit listed herein: (1) is in existence; (2) is numbered; and (3) has
 7   been disclosed and shown to opposing counsel.
 8
           4.     The parties have complied in all respects with the mandates of the Court’s
 9
     Rule 16 Scheduling Order and Order Setting Final Pretrial Conference.
10
           5.     The parties have made all of the disclosures required by the Federal Rules of
11
     Civil Procedure.
12
           6.     The parties acknowledge that once this Proposed Final Pretrial Order has
13
     been signed and lodged by the parties, no amendments to this Order can be made without
14
     leave of Court.
15
           APPROVED AS TO FORM AND CONTENT:
16
17
                               MONTOYA, LUCERO & PASTOR, P.A.
18
19
                                __________________________________
20                              Stephen Montoya
                                3200 North Central Avenue, Suite 2550
21
                                Phoenix, Arizona 85012
22                              Attorney for Plaintiff
23                              s/ Michael K. Goodwin
24                              Michael K. Goodwin
                                Kirstin A. Story
25                              Assistant Attorney General
26                              2005 North Central Avenue
                                Phoenix, Arizona 85004
27                              Attorneys for Defendant
28


                                              - 15 -
     Case 2:17-cv-03557-JAT Document 79 Filed 06/27/19 Page 16 of 16



 1         Based on the foregoing,
 2         IT IS ORDERED that this Proposed Final Pretrial Order jointly submitted by the
     parties is hereby APPROVED and ADOPTED as the official Pretrial Order of this Court.
 3
           Dated this 27th day of June, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 16 -
